     Case 2:20-cr-00084-APG-NJK Document 61 Filed 02/09/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     Case 2:20-cr-00084-APG-NJK Document 61 Filed 02/09/21 Page 2 of 3




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                  2
     Case 2:20-cr-00084-APG-NJK Document 61 Filed 02/09/21 Page 3 of 3




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12              9th

13

14

15

16

17

18

19

20

21

22

23

24
                                  3
